Citation Nr: 1115740	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service from May 1968 to December 1969, including seven months in Vietnam; he was awarded the Combat Infantryman Badge (CIB).  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that, in part, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

In August 2010, a videoconference hearing was held between Hilo, Hawaii and the Board in Washington, DC before the undersigned Acting Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The case was subsequently remanded for additional development in September 2010.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's September 2010 Remand directed that the Veteran be scheduled for an audiometric examination.  An RO letter dated November 5, 2010, is of record.  That letter informed the Veteran that he was to appear for an audiometric examination on Wednesday November 24, 2010.  Internal RO communication documents indicate that the appellant failed to report for a December 1, 2010 examination.  As reflected by the January 2011 Supplemental Statement of the Case (SSOC), the appellant's claim continued to be denied - in part because of the failure to report for the scheduled audiometric examination.

The appellant has submitted a written statement to the effect that he received the audiometric examination appointment notice letter on November 9, 2010, and then called VA the next day to reschedule the examination because he would not be able to report for the examination due to prior scheduling at work such that he was unable to get the time off.  The appellant also stated that he never received any further information about another examination appointment for audiometric testing.  The Board notes that there is nothing of record to corroborate the Veteran's statements; however, there is nothing to indicate that the RO advised the Veteran of the rescheduled examination on December 1, 2010.

It is pertinent to note that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a duty to fully and sympathetically develop a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In view of these directives, the Veteran should be afforded one more opportunity to appear for an audiometric examination.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

However, the appellant is again notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the VA's duty to assist the veteran is not a one-way street; the veteran also has an obligation to assist in the adjudication of his claim).  

Therefore, the case is REMANDED for the following:

1.  Schedule the Veteran for an appropriate audiological examination to determine the nature and etiology of his bilateral hearing loss.  

If the Veteran is diagnosed with right and/or left ear hearing loss that meets the requirements of 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not that said right and/or left hearing loss is related to service.

Specifically, the examiner is requested to state whether the Veteran's defective hearing is related to any incident of military service, and to state the reasons for such an opinion.  The examiner is directed to accept the Veteran's statements as to any in-service noise exposure as a result of his duties in combat in Vietnam for seven months.  The examiner's opinion should include a discussion of the effect and significance, if any, of post-service noise exposure, as well as the clinical significance of all audiometric testing of record (private and VA).  

Note:  In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Upon receipt of the VA examiner's report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner for corrections or additions.

3.  After all appropriate development has been accomplished, review the record again, including any newly acquired evidence, and readjudicate the issue of service connection for bilateral hearing loss.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, statues and regulations, including 38 U.S.C.A. § 1154(b).

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

